Citation Nr: 9922565	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-03 767	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
post operative complications of cardiac catheterization 
including a hematoma in the right groin, right femoral artery 
pseudoaneurysm, right femoral vein thrombosis and cellulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. P.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to April 1946.

2.	In June 1999, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, St. Paul, 
Minnesota, that the veteran died in May 1999; a copy of the 
Certificate of Death confirms that he died on May [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).

ORDER

The appeal is dismissed.



      _______________________
      TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

